 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM RAMIREZ and STACEY                        No. 2:18-cv-00632-KJM-CKD PS
     RAMIREZ,
12
                        Plaintiffs,
13                                                     ORDER
            v.
14
     COUNTY OF EL DORADO, et al.,
15
                        Defendants.
16

17

18          This action was referred to the undersigned pursuant to Local Rule 302(c)(21).

19   Calendared for hearing on February 12, 2020 is defendants’ motion for summary judgment.

20   (ECF No. 39.) Plaintiffs did not file an opposition to the motion, nor did they file a statement of

21   non-opposition.

22          Local Rule 230(c) provides that opposition to the granting of a motion must be filed

23   fourteen days preceding the noticed hearing date. The Rule further provides that “[n]o party will

24   be entitled to be heard in opposition to a motion at oral arguments if opposition to the motion has

25   not been timely filed by that party.” In addition, Local Rule 230(i) provides that failure to appear

26   may be deemed withdrawal of opposition to the motion or may result in sanctions. Finally, Local

27   Rule 110 provides that failure to comply with the Local Rules “may be grounds for imposition by

28   the Court of any and all sanctions authorized by statute or Rule or within the inherent power of
                                                      1
 1   the Court.”

 2            The court shall continue the hearing date for this motion to March 25, 2020.

 3            Plaintiffs are cautioned that failure to timely file an opposition to the motion for summary

 4   judgment will be deemed a statement of non-opposition to the pending motion and may result in a

 5   recommendation that this action be dismissed as to the moving defendants. See Fed. R. Civ. P.

 6   41(b) (providing for dismissal of actions based on lack of prosecution).

 7            Good cause appearing, IT IS HEREBY ORDERED that:

 8            1. The hearing date of February 12, 2020 is vacated. Hearing on defendants’ motion for

 9   summary judgment (ECF No. 39) is continued to March 25, 2020 at 10:00 a.m. in courtroom no.

10   24.

11            2. Plaintiffs shall file an opposition, if any, to the motion for summary judgment no later

12   than March 11, 2020. Plaintiffs are cautioned that failure to file an opposition will be deemed a

13   statement of non-opposition and may result in submission of the motion on the papers and a

14   recommendation that this action be dismissed as to the moving defendants pursuant to Federal

15   Rule of Civil Procedure 41(b).

16            3. Reply, if any, shall be filed no later than March 18, 2020.

17            4. Per their January 27, 2020 request, plaintiffs are permitted to appear telephonically at

18   the March 25, 2020 hearing. Plaintiffs are instructed to use the following to connect to the call:

19   877-848-7030 (phone), 7431521 (access code). Both plaintiffs are expected to appear for the

20   hearing.
21   Dated: February 4, 2020
                                                       _____________________________________
22
                                                       CAROLYN K. DELANEY
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25   15 ramirez632.noopp

26
27

28
                                                        2
